t c summary opinion united_states tax_court alex and helen a giannaris petitioners v commissioner of internal revenue respondent docket no 21098-08s filed date alex and helen a giannaris pro sese sara d trapani for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded this opinion shall not be treated as precedent for any other case petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioners’ federal_income_tax we decide whether petitioners may deduct as an itemized_deduction interest_paid on a life_insurance_policy loan we hold they may not background i preliminaries the parties have submitted to the court stipulations of fact with accompanying exhibits the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners are husband and wife and they filed a joint form_1040 u s individual_income_tax_return for they resided in texas when their petition was filed ii policy loan interest on or about date petitioner husband petitioner purchased a life_insurance_policy policy from massachusetts mutual life_insurance co massmutual the face value of the policy was dollar_figure beginning in the early 1970s petitioner periodically borrowed against the value of the policy and used the proceeds to supplement petitioners’ income petitioner made no significant repayments on those loans or on any interest that accrued thereon the unpaid interest became a part of the indebtedness in when the loan balance including unpaid interest exceeded the value of the policy massmutual notified petitioner that the policy would terminate pursuant to its terms unless the shortage was paid petitioner did not make the required_payment and the policy terminated in date petitioner received dollar_figure as the net_proceeds of the policy upon its termination ie the difference between the total loan amount of dollar_figure and the dollar_figure cash_value of the policy for massmutual issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner reporting a taxable gain of dollar_figure resulting from termination of the policy petitioners reported that taxable gain on their income_tax return petitioners also claimed a deduction for the total unpaid interest of dollar_figure included in the loan balance reporting that this interest was home mortgage interest iii respondent’s determination respondent determined in the notice_of_deficiency that petitioners were not entitled to deduct any of the dollar_figure as home mortgage interest because petitioners paid no home mortgage interest during that year discussion a burden_of_proof taxpayers bear the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 in certain cases however sec_7491 shifts the burden_of_proof to the commissioner we need not decide which party bears the burden_of_proof because we decide this case without regard to the burden_of_proof b interest_expense sec_163 generally allows a deduction for any interest_paid or accrued in the taxable_year on indebtedness personal_interest however is excluded sec_163 in this context the term personal_interest includes all interest except to the extent the interest is trade_or_business interest investment_interest interest used to compute passive_income or loss qualified_residence_interest interest used in extended estate_tax payments and educational loan interest sec_163 petitioners claimed the interest_expense as home mortgage interest on their tax_return for in that year however petitioners paid no home mortgage interest the interest is not home mortgage interest or more specifically qualified_residence_interest because the loans underlying the interest were not secured_by a residence see sec_163 c i petitioner’s life_insurance_policy and not petitioners’ residence collateralized the loan petitioners make no further claim as to why the interest is not personal_interest and the limited facts at hand do not establish any other characterization of the interest petitioners contend that it is unjust to include the dollar_figure in their income when they actually received only dollar_figure in cash upon termination of the policy this is especially so petitioners assert because they are in poor health and suffering financially while we sympathize with petitioners’ predicament the fact of the matter is that the interest is personal and under the law cannot be deducted we note however that petitioners did benefit personally from the use of the loan proceeds and that the dollar_figure they received corresponds to the net_proceeds of the policy after subtracting the loan amount including interest accrued thereupon we hold that petitioners are not entitled to deduct any of the dollar_figure as an interest_expense accordingly decision will be entered for respondent
